141 F.3d 1174
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Constance CAPO, Plaintiff-Appellant,v.FIREMAN'S FUND INSURANCE COMPANY;  Fireman's Fund Long TermDisability Plan, Defendants-Appellees.
No. 97-16058.D.C. No. CV-97-00478-CW.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 12, 1998.Decided March 26, 1998.

1
Appeal from the United States District Court for the Northern District of California, Claudia Wilken, District Judge, Presiding.


2
Before SKOPIL and KOZINSKI, Circuit Judges, and WEINER,** District Judge.


3
MEMORANDUM*


4
The district court correctly found that Capo has no colorable claim to vested benefits under the long term disability policy, nor does she have a reasonable expectation of returning to covered employment.  We decline to create a new rule of federal common law rendering unenforceable the provisions which end an employee's plan participation upon terminating employment.  Had Capo investigated before quitting, she could have learned that Fireman's Fund handled employees with disabilities by keeping them on the employment rolls while they are receiving benefits.  See Disability Plan § 6.2.


5
AFFIRMED.



**
 The Honorable Charles R. Weiner, United States District Court for the Eastern District of Pennsylvania, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3